DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to an apparatus for preventing stroke, classified in A61M25/10
II. Claims 20-25, drawn to a method for diverting emboli, classified in A61B17/12022.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product can be used in a materially different process, such as one where the occluding balloons are used to occlude renal arties or other arteries that are not associated with the aortic arch.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with J. Bennet Mullinax on 04/07/2021 a provisional election was made WITHOUT traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-25 are hereby withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 recites the limitation “an insertion device that defines a first occluding catheter channel a second occluding catheter channel and a third occluding balloon inflation channel, wherein the insertion device has a third occluding balloon” however is suggested to add commas such that it recites “an insertion device that defines a first occluding catheter channel, a second occluding catheter channel, and a third occluding balloon inflation channel, wherein the insertion device has a third occluding balloon;”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2-3 and 13 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Regarding Claims 2, 3, and 13, the limitation in Claim 2 “the first occluding balloon is in the inflated configuration and is located in an innominate artery of the patient and occludes flow to the right carotid artery and the right subclavian artery of the patient, wherein the second occluding balloon is in the inflated configuration and is located in the left carotid artery and occludes flow to the left carotid artery and wherein the third occluding balloon is in the inflated configuration and is located in the left subclavian artery and occludes flow to the left subclavian artery and a left vertebral artery” and the limitation in Claim 3 and 13 “wherein the first occluding balloon is in the inflated configuration and is located in the right carotid artery and occludes the right carotid artery and does not occlude the right subclavian artery of the patient, and wherein the second occluding balloon is in the inflated configuration and is located in the left carotid artery and occludes the left carotid artery and wherein the third occluding balloon is in the inflated configuration and is located in the right subclavian artery and occludes the right subclavian artery; and further comprising a fourth occluding balloon that has an inflated configuration and that is in the inflated configuration and is located in the left subclavian artery and occludes the left subclavian artery; and wherein at least two of the first, second, third and fourth occluding balloons share a common catheter shaft” encompass a human organism. This limitations should be corrected in order to claim that the balloons are configured to or are capable of being located and occluding the specific arteries. The Examiner notes that Claim 1 has not been rejected because it appears that the claim recites that the balloons have an inflated configuration in which the arteries are occluded. Claims 2 and 3 recite that the balloons have an inflated configuration and also are located in the specific arteries, therefore, Claims 2 and 3 appear to positively recite the human body, rather than claiming the functional limitations of the balloons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 3 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Barbut (US PGPub 2001/0038807)
Regarding Claim 1, Barbut teaches an apparatus for preventing stroke by occluding blood flow to arteries of a patient (Figure 6C-6E; Paragraph 0070), comprising: 
a first occluding catheter (120) that carries a first occluding balloon (124) (Paragraph 0070) that has an inflated configuration that occludes either a right carotid artery or a left carotid artery (Figure 6E); 
a second occluding catheter (12) that carries a second occluding balloon that has an inflated configuration that occludes the other one of the right carotid artery or the left carotid artery that is not occluded by the first occluding balloon (Figure 6E; Paragraph 0070); and 
a third occluding balloon (122) that has an inflated configuration that occludes either a right or left subclavian artery (Paragraph 0070; Figure 6E).
Regarding Claim 3, Barbut teaches the apparatus as set forth in claim 1, wherein the first occluding balloon is in the inflated configuration and is located in the right carotid artery and occludes the right carotid artery and does not occlude the right subclavian artery of the patient (while Barbut shoes that the first balloon (124) is in the brachiocephalic artery to occlude the right common carotid artery, the first balloon is capable of making that turn and be inflated in the right common carotid artery), and wherein the second occluding balloon (12) is in the inflated configuration and is located in the left carotid artery and occludes the left carotid artery (Figure 6E, Paragraph 0070) and wherein the third occluding balloon (122) is in the inflated configuration and is located in the right subclavian artery and occludes the right subclavian artery (Figure 6E; Paragraph 0070); and further comprising a fourth occluding balloon that has an inflated configuration and that is in the inflated configuration and is located in the left subclavian artery and occludes the left subclavian artery (Paragraph 0070 states that more balloon-tipped catheters (not shown in Figure 6E) may be used to occlude flow to the left vertebral artery as shown in Figures 6C or 6D, and Figure 6D shows a balloon-tipped catheter (104) occluding the left subclavian artery which occludes flow to the left vertebral arteries); and wherein at least two of the first, second, third and fourth occluding balloons share a common catheter shaft (Figure 6E shows the first (124) and third (122) occluding balloons share a common shaft (120)).


Claim(s) 1, 2, 4, 10, and 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Zadno-Azizi (US PGPub 2001/0049517), referred to in this office action as Zadno).
Regarding Claim 1, Zadno teaches an apparatus for preventing stroke by occluding blood flow to arteries of a patient (Paragraph 0010, 0120; Figures 18), comprising: 
a first occluding catheter (420) that carries a first occluding balloon (422) that has an inflated configuration that occludes either a right carotid artery or a left carotid artery (Figure 18; Paragraph 0120); 
a second occluding catheter (432) that carries a second occluding balloon (430) that has an inflated configuration that occludes the other one of the right carotid artery or the left carotid artery that is not occluded by the first occluding balloon (422) (Paragraph 0120-0121; Figure 18); and 
a third occluding balloon (408) that has an inflated configuration that occludes either a right or left subclavian artery. [The Examiner notes that the arteries which the first/second/third occluding balloons are configured to occlude a right/left carotid or the right/left subclavian are functionally claimed as an intended use. It is the Examiners position that the balloons taught by Zadno are configured to occlude any 2 arteries or branches which are distal of an artery which the main catheter balloon is located. Therefore, the device of Zadno is capable and configured to use the third balloon to occlude a subclavian artery and the distally located right and left carotid arteries with the first and second occluding balloons].
Regarding Claim 2, Zadno teaches the apparatus as set forth in claim 1, wherein the first occluding balloon (422) is in the inflated configuration and is located in an innominate artery of the patient and occludes flow to the right carotid artery and the right subclavian artery of the patient, wherein the second occluding balloon (430) is in the inflated configuration and is located in the left carotid artery and occludes flow to the left carotid artery and wherein the third occluding balloon (408) is in the inflated configuration and is located in the left subclavian artery and occludes flow to the left subclavian artery and a left vertebral artery (The Examiner notes that the arteries which the first/second/third occluding balloons are configured to occlude a right/left carotid, the right/left subclavian, or the left vertebral artery are functionally claimed as an intended use. It is the Examiners position that the balloons taught by Zadno are configured to occlude any 2 arteries or branches which are distal of an artery which the main catheter balloon is located. Therefore, the device of Zadno is capable and configured to use the first, second and third balloons to occlude the arteries claimed above, see also 35 USC 101 rejections above)
Regarding Claim 4, Zadno teaches the apparatus as set forth in claim 1, wherein the first occluding catheter (420) has a first occluding catheter shaft, wherein a first inflation channel is defined by the first occluding catheter shaft, wherein the first inflation channel extends from a first proximal inflation port to a first occluding balloon opening (Figure 18 and Figure 33; Paragraph 0111 and 0169); wherein the second occluding catheter (432) has a second occluding catheter shaft, wherein a second inflation channel is defined by the second occluding catheter shaft, wherein the second inflation channel extends from a second proximal inflation port to a second occluding balloon opening (Paragraph 0111, the Examiner notes that the balloon must inherently have an inflation port, inflation channel, and a balloon opening in order to function; see also Paragraph 0169); and wherein the third occluding balloon (408) is carried by a third occluding catheter (406), wherein the third occluding catheter has a third occluding catheter shaft, wherein a third inflation channel is defined by the third occluding catheter shaft (Figure 18; see also Paragraph 0110).
Regarding Claim 10, Zadno teaches the apparatus as set forth in claim 1, further comprising: a first syringe in fluid communication with the first occluding balloon, wherein the first syringe pushes air or fluid into the first occluding balloon and inflates the first occluding balloon to the inflated configuration; a second syringe in fluid communication with the second occluding balloon, wherein the second syringe pushes air or fluid into the second occluding balloon and inflates the second occluding balloon to the inflated configuration; and a third syringe in fluid communication with the third occluding balloon, wherein the third syringe pushes air or fluid into the third occluding balloon and inflates the third occluding balloon to the inflated configuration (Paragraph 0169 states that the balloons are inflated by an inflation syringe (60).
Regarding Claim 12, Zadno teaches an apparatus for preventing stroke by occluding blood flow through a right carotid artery and a left carotid artery of a patient, comprising: 
an insertion device (406) that defines a first occluding catheter channel, a second occluding catheter channel, and a third occluding balloon inflation channel (see Figure 18; the examiner notes that the since the two balloons catheters are delivered through the insertion device and thus each have a channel to pass through), wherein the insertion device (406) has a third occluding balloon (408); 
a first occluding catheter (420) that carries a first occluding balloon (422) that has an inflated configuration that occludes either the right carotid artery or the left carotid artery, wherein the first occluding catheter (420) is located in the first occluding catheter (406) channel and is movable through the first occluding catheter channel such that the first occluding catheter (420) is movable relative to the insertion device (406; Figure 18); and 
a second occluding catheter (432) that carries a second occluding balloon (430) that has an inflated configuration that occludes the other one of the right carotid artery or the left carotid artery that is not occluded by the first occluding balloon, wherein the second occluding catheter (432) is located in the second occluding catheter channel and is movable through the second occluding catheter (406) channel such that the second occluding catheter (432) is movable relative to the insertion device (406) and is movable relative to the first occluding catheter (432). 
[The Examiner notes that the arteries which the first/second/third occluding balloons are configured to occlude a right/left carotid or the right/left subclavian are functionally claimed as an intended use. It is the Examiners position that the balloons taught by Zadno are configured to occlude any 2 arteries or branches which are distal of an artery which the main catheter balloon is located. Therefore, the device of Zadno is capable and configured to use the third balloon to occlude a subclavian artery and the distally located right and left carotid arteries with the first and second occluding balloons]


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zadno-Azizi (US PGPub 2001/0049517) as applied to claim 4 above, and further in view of Mohl (US PGPub 2011/0295177).
Regarding Claim 5, Zadno teaches the apparatus as set forth in claim 4, but fails to disclose wherein: the first occluding catheter shaft defines a first pressure measurement channel that extends from a first proximal measurement port to a first distal opening; wherein the second occluding catheter shaft defines a second pressure measurement channel that extends from a second proximal measurement port to a second distal opening; and wherein the third inflation channel extends from a third proximal inflation port to a third occluding balloon opening, wherein the third occluding catheter shaft defines a third pressure measurement channel that extends from a third proximal measurement port to a third distal opening.
Mohl teaches a balloon catheter for treating heart tissue (Abstract; Figure 2; Paragraph 0050), wherein the balloon catheter comprises an inflation lumen (133; Figure 5) as well as a pressure- monitoring lumen (134 or 135 or 136) which extends from a proximal hub (132) to the distal openings (see Paragraph 0048 and 0050).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify all the catheters taught by Zadno, to include pressure measurement channels, as taught by Mohl, for the advantage of monitoring the changes of pressures in a patient’s targeted vasculature while the device is in use. 


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zadno-Azizi (US PGPub 2001/0049517).
Regarding Claim 9, Zadno teaches the apparatus as set forth in claim 1, wherein the first occluding balloon is in the inflated configuration and wherein the second occluding balloon is in the inflated configuration, wherein the first occluding balloon has a first diameter and wherein the second occluding balloon has a second diameter (Figure 18), but fails to disclose wherein the first diameter is from 50%-100% larger than the second diameter.
Since Zadno discloses substantially all the limitations of the claim(s) except for the claimed relative sizes, it is the Examiner’s position that it would have been an obvious matter of design choice to make the different portions of the first and second balloon expansion diameter of whatever relative sizes were desired, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402

Allowable Subject Matter
Claims 6-8, 11, and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3731



/MOHAMED G GABR/Primary Examiner, Art Unit 3771